DETAILED ACTION
Amendment filed on 06/30/2022 has been entered.
Claims 1-7, 10-11, 16-26 are presented for examination.
Reasons for Allowance
Claims 1-7,10-11,16-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7,10-11,16-26 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a storage controller that controls the non-volatile memory and includes a processor that performs a data recovery operation on data stored in the memory device and a host interface that communicates with the host device, wherein  when the power disable signal is activated at a power off time, the storage controller is powered off, the power supply circuit interrupts the first internal voltage and the second internal voltage during a reference time following the power off time, and provides the first internal voltage to the processor after the reference time has elapsed following the power off time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/          Primary Examiner, Art Unit 2827